

117 S934 IS: Strengthening Rural Health Clinics Act of 2021
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 934IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Warner (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve rural health clinic payments.1.Short titleThis Act may be cited as the Strengthening Rural Health Clinics Act of 2021.2.Rural health clinic payments(a)In generalSection 1833(f)(3) of the Social Security Act (42 U.S.C. 1395l(f)(3)) is amended—(1)in subparagraph (A)—(A)in the matter preceding clause (i), by inserting (or, in the case of a rural health clinic described in subparagraph (B)(ii)(III), in the first year in which the rural health clinic furnishes such services) after March 31;(B)in clause (i), by striking subclauses (I) and (II) and inserting the following:(I)with respect to a rural health clinic that had a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2020, increased by the percentage increase in the MEI applicable to primary care services furnished as of the first day of 2021; or(bb)the limit described in paragraph (2)(A); and(II)with respect to a rural health clinic that did not have a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2021 (or, in the case of a rural health clinic described in subparagraph (B)(ii)(III), the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in the first year in which such rural health clinic furnishes such services); or(bb)the limit described in paragraph (2)(A) (or, in the case of a rural health clinic described in subparagraph (B)(ii)(III), the limit established under paragraph (2) for such first year);; and(C)in clause (ii)(I), by striking under clause (i)(I) and inserting under subclause (I) or (II) of clause (i), as applicable,;(2)in subparagraph (B)—(A)in the matter preceding clause (i), by striking 2019, was and inserting 2020;(B)in clause (i)—(i)by inserting was after (i); and(ii)by inserting the following before the semicolon: , or, in the case of a rural health clinic described in clause (ii)(III), had an agreement described in such clause with such a hospital;(C)by striking clause (ii) and inserting the following:(ii)(I)was enrolled under section 1866(j) (including temporary enrollment during the emergency period described in section 1135(g)(1)(B) for such period);(II)submitted an application for enrollment under section 1866(j) (or requested such a temporary enrollment for such period) that was received not later than December 31, 2020; or(III)as determined by the Secretary, had a binding written agreement with an outside unrelated party for the construction, purchase, lease, or other establishment of such a rural health clinic as of that date.; and(3)by adding at the end the following new subparagraph:(C)(i)In determining whether a provider-based rural health clinic had an agreement described in subparagraph (B)(ii)(III) as of December 31, 2020, the Secretary may consider appropriate evidence relating to the agreement submitted by the provider.(ii)Not later than 60 days after the date of the enactment of this subparagraph, the Secretary shall obtain an attestation (pursuant to section 413.65(b)(3) of title 42, Code of Federal Regulations, or any successor regulation) that such provider-based rural health clinic meets, or will meet, the requirements of a provider-based rural health clinic specified in section 413.65 of title 42, Code of Federal Regulations, or any successor regulation.(iii)The Secretary may audit, as appropriate, the compliance with subparagraph (B)(ii)(III) with respect to each provider-based rural health clinic to which such subparagraph applies. If the Secretary finds as a result of an audit under this clause that the applicable requirements were not met with respect to such provider-based rural health clinic, the provider-based rural health clinic shall no longer be considered to be described in such subparagraph for purposes of this paragraph..(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Consolidated Appropriations Act, 2021 (Public Law 116–260). 